Citation Nr: 1019638	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  06-19 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a right hip disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 




INTRODUCTION

The Veteran retired from active duty in November 1992, after 
serving more than 30 years.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends that his current right hip disorder is 
related to the cumulative effect of his physical duties 
during his career in the military.  

The first treatment of record for a right hip disorder is 
contained in a March 2004 private treatment record, which 
reflects that the Veteran's right hip disorder was initially 
assessed as right hip degenerative osteoarthritis, severe 
Grade IV chondromalacia, and wearing out of the joint.  This 
diagnosis was based on x-rays of the Veteran's hips.  
However, the Veteran underwent a VA MRI  of his hips in 
September 2004, which revealed aseptic necrosis (bone death 
caused by poor blood supply).

The Veteran does not report, nor do his service treatment 
records reflect, that he sought treatment for hip pain or was 
diagnosed with a hip disorder in service.  Nevertheless, his 
private treating orthopedist has authored two letters stating 
his medical opinion that the physical tasks required of the 
Veteran during his lengthy military career were a significant 
risk factor contributing to his current right hip disorder.  
Furthermore, the Veteran's private orthopedist asserts that 
the Veteran's hip pain could be mistaken as back pain, noting 
that the Veteran reported back pain in service and is 
service-connected for a lower back disability.

The Veteran was afforded a VA examination in July 2004; 
however, the examination did not specifically address the 
Veteran's right hip disorder and only alluded to the 
Veteran's decreased right hip range of motion.  Moreover, the 
Veteran's claims file was not reviewed in conjunction with 
the examination, and no opinion regarding the etiology of the 
Veteran's right hip disorder was offered.  

Accordingly, given the evidence of record reflecting a 
current right hip disorder deemed to be quite advanced when 
diagnosed in 2004, coupled with the Veteran and his private 
treating orthopedist's contentions that his hip disorder 
could have resulted from his extensive military career, the 
Board concludes that a VA examination and opinion  is 
warranted to determine the potential relationship between the 
Veteran's currently diagnosed right hip disorder and service.  
See McClendon v. Nicholson, 20 Vet. App. 79 (2006) (holding 
that where medical evidence suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits, an examination is warranted).

Additionally, any outstanding VA medical treatment records 
should be obtained.  38 C.F.R. § 3.159(c)(2) (2009).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA 
medical treatment records from September 
2004 to the present.

2.  Next, schedule the Veteran for an 
appropriate VA examination to determine 
the nature and etiology of any currently 
diagnosed right hip disorder.  

The claims folder should be reviewed, 
including the  Veteran's in-service back 
complaints and letters from private 
treating orthopedist stating that the 
Veteran's in-service back complaints could 
have been manifestations of a hip disorder 
and stating that the Veteran's extensive 
service is a significant risk factor 
contributing to his hip disorder.  The 
examiner is then asked to opine whether it 
is as likely as not that any currently 
diagnosed right hip disorder is related to 
service, to include consideration of the 
Veteran's assertion that he incurred a his 
right disability as the result of the 
physical rigors of his lengthy period of 
service.  

A complete rationale should also be 
provided for any opinion expressed.  If 
the examiner determines that a medically-
sound opinion cannot be reached, it is 
requested that an explanation as to why 
that is so be included.

3.  When the requested development has 
been completed, the claim should be 
readjudicated. If the claim remains 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response. Thereafter, 
the claim should be returned to the Board 
for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


